       Case 3:17-cv-01791-SDD-EWD               Document 109      06/01/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA


  PRISCILLA LEFEBURE,                                  CIVIL CASE NO.: 3:17-cv-01791-SDD-EWD
                                    Plaintiff

  VERSUS

  BARRETT BOEKER, et al.
                                    Defendants



 EX PARTE MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFF

       NOW INTO COURT, comes the undersigned, who moves pursuant to LR 7(c) and 7(e)

that John Adcock be allowed to withdraw as counsel of record for plaintiff in the above-

captioned matter.

       Jack Rutherford, current counsel for Plaintiff, shall remain enrolled as counsel for

Plaintiff. Hence, Plaintiff will suffer no prejudice from Mr. Adcock’s withdrawal.

       On June 1, 2020, the United States Court of Appeals for the Fifth Circuit granted Mr.

Adcock’s motion to withdraw as counsel for Plaintiff on appeal.

WHEREFORE, the undersigned respectfully requests that this Court grant the Motion and allow

John Adcock to withdraw as Counsel of Record for Plaintiff.




                                                 1
       Case 3:17-cv-01791-SDD-EWD   Document 109     06/01/20 Page 2 of 2




Filed: June 1, 2020.
                                         Respectfully submitted,


                                         /s/ John Adcock
                                         John Adcock
                                         La. Bar No. 30372
                                         ADCOCK LAW LLC
                                         3110 Canal St.
                                         New Orleans, LA 70119
                                         T: (504) 233-3125
                                         Email: jnadcock@gmail.com




                                     2
